Name: Commission Regulation (EEC) No 3980/89 of 20 December 1989 on licences and certificates issued under the supplementary trade mechanism for certain products no longer subject to that mechanism
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  processed agricultural produce;  trade policy;  plant product;  civil law
 Date Published: nan

 29. 12. 89 Official Journal of the European Communities No L 380/21 COMMISSION REGULATION (EEC) No 3980/89 of 20 December 1989 on licences and certificates issued under the supplementary trade mechanism for certain products no longer subject to that mechanism THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 thereof, Whereas, pursuant to Regulations (EEC) No 3621 /89 (3) and (EEC) No 3913/89 (4), certain products in the milk and milk products sector on the one hand and in the beef and veal sector on the other hand were withdrawn, with effect on 1 January 1990, from the list of products subject to the supplementary trade mechanism (STM) ; whereas, as regards certified seed potatoes of lesser quality, the application of the STM, pursuant to Commission Regulation (EEC) No 650/86 (*), as last amended by Regulation (EEC) No 1 691 /88 (6), is limited until 31 December 1989 by Article 81 (4) of the Act of Accession ; Whereas Articles 1 and 3 of Regulation (EEC) No 569/86 provide that failure to comply with the undertakings relating to STM licences or certificates issued for such products and expiring after 31 December 1989 should entail the loss of the security lodged ; whereas, since those undertakings have become pointless, it should be possible to waive them and to release the securities lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committee concerned. HAS ADOPTED THIS REGULATION : Article 1 Securities lodged for STM certificates and import licences :  which have been delivered for the products referred to in Regulations (EEC) No 650/86, (EEC) No 3621 /89 and (EEC) No 3913/89,  which expire after 1 January 1990, and  which have only been used partly or not at all at that date, shall be released on application by the parties concerned . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7 . O OJ No L 351 , 2. 12. 1989, p. 22. (4) OJ No L 375, 23. 12. 1989, p. 28 . (*) OJ No L 60, 1 . 3 . 1986, p. 58 . ( «) OJ No L 151 , 17. 6. 1988 , p. 33 .